Case 8:11-cv-01303-SDM-CPT Document 567 Filed 02/23/21 Page 1 of 6 PageID 28272




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


 THE UNITED STATES OF
 AMERICA and THE STATE OF
 FLORIDA ex rel. ANGELA RUCKH,

          Plaintiffs,
                                              CIVIL ACTION NO.
                   v.                         8:11-CV-1303-SDM-CPT

 CMC II, LLC; SEA CREST
 HEALTH CARE MANAGEMENT,
 LLC, d/b/a LAVIE
 MANAGEMENT SERVICES OF
 FLORIDA; SALUS
 REHABILITATION, LLC, d/b/a
 LAVIE REHAB; 207 MARSHALL
 DRIVE OPERATIONS, LLC, d/b/a
 MARSHALL HEALTH AND
 REHABILITATION CENTER; 803
 OAK STREET OPERATIONS, LLC,
 d/b/a GOVERNOR’S CREEK
 HEALTH AND REHABILITATION
 CENTER,

          Defendants.




               UNOPPOSED MOTION SEEKING ORDER
             REGARDING RELATOR’S ENTITLEMENT TO
          ATTORNEYS’ FEES AND EXPENSES PURSUANT TO
      LOCAL RULE 7.01 & INCORPORATED MEMORANDUM OF LAW
Case 8:11-cv-01303-SDM-CPT Document 567 Filed 02/23/21 Page 2 of 6 PageID 28273




                                             MOTION

        Pursuant to 31 U.S.C. § 3730(d), Rule 54 of the Federal Rules of Civil

 Procedure, and Local Rule 7.01, Relator Angela Ruckh (“Relator”) hereby moves

 the Court for an Order establishing her right to recover from Defendants reasonable

 attorneys’ fees and expenses. Defendants do not object to this Motion to the extent

 that it requests the Court to Order that Relator is entitled to reasonable attorneys’

 fees and expenses.

        Defendants do object to Relator’s estimated proposed award of approximately

 $21,500,000 in attorneys’ fees, $2,280,000 in expenses, and $167,000 in taxable

 costs.1 Consistent with the provisions of Local Rule 7.01, Relator requests that the

 Court’s Order direct the parties to confer regarding the amount of fees and expenses,

 after which Relator will file a Supplemental Motion setting forth the areas of

 agreement and disagreement between the parties.

                     INCORPORATED MEMORANDUM OF LAW

        The False Claims Act (“FCA”) expressly states that a successful relator “shall

 … receive an amount for reasonable expenses which the court finds to have been

 necessarily incurred, plus reasonable attorneys’ fees and costs. All such expenses,

 fees, and costs shall be awarded against the defendant.” 31 U.S.C. § 3730(d).

        As a result of the efforts of Relator and her counsel, a significant victory was

 achieved in this case. After more than 10 years of litigation, a five-week jury trial,

 1
   Relator will also file a Petition for Costs for the Court’s consideration, but would be amenable to
 conferring with Defendants under the processes set forth in Local Rule 7.01 about those costs should
 the Court desire.
Case 8:11-cv-01303-SDM-CPT Document 567 Filed 02/23/21 Page 3 of 6 PageID 28274




 and an appeal that also involved litigation of a separate motion, judgments were

 entered against Defendants in favor of the United States in an aggregate amount

 exceeding $250 million based on false Medicare and Medicaid claims. By dollar

 amount, these judgments represent one of the largest verdicts in FCA history.

 Relator now asks this Court to permit her to recover the attorneys’ fees and expenses

 incurred in obtaining those judgments on behalf of the United States.         Relator

 currently estimates that the request will be for approximately $21,500,000 in

 attorneys’ fees, $2,280,000 in expenses, and $167,000 in taxable costs.

       A.     The FCA Provides that a Successful Relator May Recover Attorneys’
              Fees

       The FCA provides that when there is a recovery in a case brought by a relator,

 that “person shall also receive an amount for reasonable expenses which the court

 finds to have been necessarily incurred, plus reasonable attorneys’ fees and costs.”

 31 U.S.C. § 3730(d)(2) (emphasis added); United States ex rel. Shaw v. AAA Eng’g &

 Drafting, Inc., 213 F.3d 538, 544 (10th Cir. 2000) (“The only significant difference

 between the FCA and the attorney’s fees provisions in [Section 1988 & The Clean

 Air Act] is that the FCA provisions are mandatory on their face.”).

       The legislative history of 31 U.S.C. § 3730 confirms that the fee-shifting

 provision was enacted with the express purpose of creating an incentive to private

 individuals to bring suits on behalf of the government to help vindicate the interests

 of the United States: “Unavailability of attorneys’ fees inhibits and precludes many

 private individuals, as well as their attorneys, from bringing civil fraud suits.” S.



                                           2
Case 8:11-cv-01303-SDM-CPT Document 567 Filed 02/23/21 Page 4 of 6 PageID 28275




 Rep. No. 99-345, at 29 (1986), reprinted in 1986 U.S.C.C.A.N. 5266, 5294; see also id.

 at 2, reprinted in 1986 U.S.C.C.A.N. 5267; Galvan v. Federal Prison Indus., Inc., 199

 F.3d 461, 462 (D.C. Cir. 1999) (“The False Claims Act encourages private parties to

 help fight fraud on the United States by giving them the power to bring civil actions

 in its name, and by providing both the government and the private party . . . a share

 of any financial recovery and reimbursement for their costs, including attorneys’ fees.”)

 (emphasis added); United States ex rel. Green v. Northrop Corp., 59 F.3d 953, 963 (9th

 Cir. 1995) (listing attorneys’ fees as part of the FCA’s “incentive effect”).

       The incentives created through the provision of attorneys’ fees are crucial to

 ensuring that fraud against the United States is fully exposed, litigated, and

 redressed. Moreover, because recovery under the FCA flows directly to the public

 fisc, unlike in the context of other fee-shifting provisions, the FCA must provide an

 especially strong incentive to potential private attorneys general through the full

 award of attorneys’ fees.       The maintenance of those incentives provides an

 independent reason to grant Relator’s requested relief.

       B.     The FCA Provides That a Successful Relator May Recover Litigation
              Expenses and Taxable Costs

       Fee-shifting statutes also authorize courts to award reasonable and necessary

 out-of-pocket expenses and costs. Palmigiano v. Garrahy, 707 F.2d 636, 637 (1st Cir.

 1983). The FCA specifically provides that a prevailing relator “shall also receive an

 amount for reasonable expenses which the court finds to have been necessarily

 incurred.” 31 U.S.C. § 3730(d)(2).



                                             3
Case 8:11-cv-01303-SDM-CPT Document 567 Filed 02/23/21 Page 5 of 6 PageID 28276




        Relator respectfully submits that the costs incurred are reasonable given the

 decade-long length and complexity of the case, including the protracted discovery

 efforts, the need for multiple experts, and trial expenses.

                                     CONCLUSION

        Accordingly, Relator respectfully moves the Court to enter an Order pursuant

 to Local Rule 7.01 stating that Relator is entitled to recover attorneys’ fees and costs,

 and directing the parties to engage in the process contemplated by Local Rule 7.01 to

 discuss amount of attorneys’ fees, expenses, and costs to which Relator may be

 entitled, upon which Relator will submit a Supplemental Memorandum indicating

 any areas of agreement or dispute remaining between the parties.

                      LOCAL RULE 3.01(g) CERTIFICATION

        Silvija Strikis, co-counsel for Relator, requested Defendants’ position on this

 motion on February 16, 2021, and Defendants responded on February 19 that they

 “do not object to the Relator’s position that she is entitled to attorneys’ fees and

 related expenses, and would not object to a motion to establish that entitlement

 under Local Rule 7.01(b).” The Defendants did indicate that they “object at this

 time to the specific amounts of fees, expenses, and costs” that Relator proposed and

 reserved the right to articulate the “bases for those objections pending the further

 course of the litigation.”




                                             4
Case 8:11-cv-01303-SDM-CPT Document 567 Filed 02/23/21 Page 6 of 6 PageID 28277




 Dated: February 23, 2021                      Respectfully submitted,

                                               /s/ Kevin J. Darken

 Silvija A. Strikis (pro hac vice)             Kevin J. Darken
 James M. Webster, III (pro hac vice)          FL Bar No. 090956
 Joseph S. Hall (pro hac vice)                 Kevin J. Darken Law Group, LLC
 Derek T. Ho (pro hac vice)                    601 Bayshore Blvd, Suite 700 Bradley
 E. Oppenheimer (pro hac vice)                 Tampa, FL 33606
 Kellogg, Hansen, Todd,                        Telephone: (813) 253-2020
 Figel & Frederick, P.L.L.C.                   Facsimile: (813) 251-6711 1615
 M Street, N.W., Suite 400                     kdarken@kevindarken.com
 Washington, D.C. 20036                        kdarken@barnettbolt.com
 Telephone: (202) 326-7900
 Facsimile: (202) 326-7999                     Counsel for Relator
 sstrikis@kellogghansen.com
 jwebster@kellogghansen.com
 jhall@kellogghansen.com
 dho@kellogghansen.com
 boppenheimer@kellogghansen.com




                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 23rd day of February, 2021, I electronically

 filed the foregoing with the Clerk of the Court using the CM/ECF system, which

 will then send a notification of such filing to all CM/ECF participants.


                                         /s/ Kevin J. Darken         .
                                         Kevin J. Darken




                                           5
